Case 1:17-cv-01353-LPS Document 324 Filed 08/13/19 Page 1 of 4 PageID #: 9663



                                          August 6, 2019
VIA E-FILING
The Honorable Jennifer L. Hall
J. Caleb Boggs Federal Building
844 N. King Street
Room 3124, Unit 27
Wilmington, DE 19801-3556

       RE:     Pacific Biosciences of California, Inc. v. Oxford Nanopore Tech., Inc.
               C.A. Nos. 17-cv-275, -1353-LPS

Dear Magistrate Judge Hall:

Plaintiff Pacific Biosciences of California, Inc. (“PacBio”) writes to respectfully request that the
Court compel Defendants Oxford Nanopore Tech., Inc. and Oxford Nanopore Tech., Ltd.
(collectively “ONT”) to produce Gordon Sanghera, ONT’s CEO, and Clive Brown, ONT’s CTO,
for deposition. ONT and PacBio are relatively small companies that are direct competitors in the
growing field of long read DNA sequencing. PacBio was an early innovator in nanopore
sequencing. ONT’s entire business is based on nanopore sequencing and it infringes the four
fundamental nanopore sequencing patents asserted in this case.

There is no valid reason why the two key employees responsible for ONT’s company-wide
infringement should be able to dodge depositions. ONT is not a large conglomerate with many
product lines where an opportunistic patent monetizer is seeking to depose senior executives for
purposes of harassment. ONT’s witnesses each possess unique knowledge regarding important
issues in this high-stakes case, and they plainly continue to closely monitor both PacBio and this
litigation. Indeed, Dr. Brown only days ago used his public Twitter account to comment on
PacBio’s proposed merger with Illumina, and he has frequently tweeted about PacBio in the past.
Ex. A. If ONT’s executives have time to publicly comment on PacBio via Twitter, they have
time to sit for depositions and account for the infringing technology they developed and are
trying to sell broadly.

Background

PacBio noticed the depositions of Drs. Sanghera and Brown on May 14, 2019, more than two
months prior to the July 15, 2019 close of fact discovery. Both depositions were noticed for June
14. At ONT’s request, PacBio agreed to defer the Drs. Sanghera and Brown depositions until
after the depositions of ONT’s 30(b)(6) witnesses. Ex. B. As it turned out, the corporate
depositions underscored the necessity of the Drs. Sanghera and Brown depositions by revealing
that (1)


and (2) Dr. Brown is the most knowledgeable witness about the accused technology and ONT’s
designated 30(b)(6) witnesses were unable to testify competently regarding key, relevant
technical issues that Dr. Brown has repeatedly discussed in public presentations.


   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-01353-LPS Document 324 Filed 08/13/19 Page 2 of 4 PageID #: 9664



ONT, despite failing to move for a protective order, continued to refuse to produce either witness
for a deposition, on the theory that Drs. Sanghera and Brown are so-called “apex” witnesses that
cannot be deposed absent special circumstances that purportedly are not present here. The
parties were unable to resolve the issue despite multiple efforts.

Applicable Legal Standards

“Under the Federal Rules of Civil Procedure, a party may obtain discovery regarding non-
privileged matters relevant to the claims or defenses in the case.” Engage Healthcare Commc'ns,
LLC v. Intellisphere, LLC, No. 12-CV-787(FLW)(LHG), 2017 WL 9481235, at *2 (D.N.J. Nov.
1, 2017), report and recommendation adopted, No. CV 12-787 (FLW)(LHG), 2017 WL
6539242 (D.N.J. Dec. 21, 2017) (citing Fed. R. Civ. P. 26(b)(1)). Consistent with the broad
scope of discovery the Federal Rules permit, “a party is generally permitted to depose any person
without leave of Court.” Id. (citing Fed. R. Civ. P. 30(a)(1)). The judge-made “apex doctrine”
that ONT relies upon does not purport to (and cannot) supplant the requirements of the Federal
Rules. Instead, it is merely an analytical framework for applying Rule 26 in the context of
requests to depose top-level corporate officers that lack personal knowledge of relevant facts.
See In re Tylenol (Acetaminophen) Mktg., Sales Practices & Prod. Liab. Litig., No. 2:13-MD-
02436, 2014 WL 3035791, at *2 (E.D. Pa. July 1, 2014) (“Federal courts have the ability to
prohibit the depositions of high-level executives in cases where the executive has no firsthand
knowledge of the facts, under a theory which has come to be known as the ‘apex doctrine.’”).
Courts have made clear that “[a] party seeking to preclude an ‘apex’ deposition in its entirety has
a heavy burden of showing that such protection is warranted.” Engage Healthcare, 2017 WL
9481235, at *5; Medimmune, LLC v. PDL Biopharma, Inc., No. C08-05590 JF (HRL), 2010 WL
2640473, at *1 (N.D. Cal. June 30, 2010) (“A party seeking to prevent a deposition carries a
heavy burden to show why discovery should be denied.”).

The Apex Doctrine Provides No Basis For ONT’s Refusal To Permit Depositions Of Either
Dr. Sanghera Or Dr. Brown

Dr. Sanghara is responsible for ONT’s infringing nanopore sequencing business. He authorized
the use of the infringing nanopore sequencing techniques while



         See Ex. C; Ex. D at 159:24-160:10. Spike Willcocks, Chief Business Development
Officer, and corporate witness testified unequivocally:

                    Ex. D at 159:24-160:10. In short, Dr. Sanghera

                                 .

The apex doctrine has no force under these circumstances. This is not a case of a CEO of a
diversified enterprise being compelled to testify regarding events of which he has no knowledge
or merely remote contact. Rather, the CEO of a small, closely held corporation is being asked to
testify regarding discussions and events that he personally participated in, and decisions that he



                                                2
Case 1:17-cv-01353-LPS Document 324 Filed 08/13/19 Page 3 of 4 PageID #: 9665



personally made, decisions that ultimately precipitated this litigation. The apex doctrine cannot
bar such testimony. In re Tylenol, 2014 WL 3035791, at *3 (apex doctrine could not prevent
deposition of former company President who “was actively involved in decision making
regarding the marketing and product development of” the products at issue); Medimmune, 2010
WL 2640473, at *1 (“[W]hen a witness has personal knowledge of facts relevant to the lawsuit,
even a corporate president or CEO is subject to deposition.” (citations omitted)).

The same reasoning applies with even more force with respect to Dr. Brown. As CTO, Dr.
Brown “leads the specification and design of the Company’s nanopore-based sensing platform.”
Ex. E; see also Ex. J at 236:7-13
                                                                                       ). The
notion that PacBio cannot question ONT’s chief technical officer, who ONT admits “leads the
specification and design” of ONT’s accused products, regarding the technical characteristics of
those products, lacks merit.

ONT’s refusal to permit PacBio to question Dr. Brown is particularly prejudicial since PacBio’s
infringement contentions and expert reports rely heavily upon presentations and documents that
Dr. Brown personally authored. See Exs. F, G, H. Indeed, Dr. Brown has repeatedly presented
on these topics in public and has demonstrated a deep personal knowledge of highly relevant
features of ONT’s accused products. See, e.g., Owl Stretching With Examples, available at
https://www.youtube.com/watch?v=JmncdnQgaIE&feature=youtu.be; Ex. I. Yet over and over
again, ONT deponents
                                                                           . See, e.g., Ex. J at
248:4-9


                                     113:2-22; 115:2-18; Ex. K at 320:3-21, 469:17-20; Ex. L at
144:1-8; Ex. M at 76:11-25; Ex. D at 232:11-21, 238:10-19. Plainly, Dr. Brown is uniquely
positioned to testify regarding the content of these critical documents and ONT’s 30(b)(6)
witnesses have proven unfit for the task.1

In addition, ONT’s testimony and documents show that


                                                                                         See Ex. C.
ONT’s invocation of the “apex doctrine” is unsupported. Otsuka Pharm. Co. v. Apotex Corp.,
No. CIV.A.07-1000(MLC), 2008 WL 4424812, at *5 (D.N.J. Sept. 25, 2008) (“[M]ultiple
jurisdictions recognize that there is not a protective blanket that prohibits discovery from highly-
placed executives.”). For all the foregoing reasons, PacBio respectfully requests that the Court
compel ONT to meet its obligations under Rule 30(b)(1) and produce Drs. Sanghera and Brown
for their properly noticed depositions.



1
 Given these and other insufficiencies with the preparation of ONT’s 30(b)(6) witnesses, PacBio
has requested additional 30(b)(6) depositions on certain topics. Because ONT has refused,
PacBio anticipates requesting a discovery teleconference on this issue shortly.


                                                 3
Case 1:17-cv-01353-LPS Document 324 Filed 08/13/19 Page 4 of 4 PageID #: 9666



                                           Respectfully submitted,

                                           /s/ Brian E. Farnan

                                           Brian E. Farnan



cc:   Counsel of Record (via E-Mail)




                                       4
